Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 7, 2019

                                      No. 04-18-00525-CR

                                Braulio TIRADO-MORALES,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 6201
                        Honorable Maria Teresa Herr, Judge Presiding


                                         ORDER
        The State’s brief in these companion cases was originally due to be filed on June 3, 2019.
On May 31, 2019, the State filed a motion for extension of time to file its brief until July 18,
2019—an extension of forty-five (45) days. The State’s motion is GRANTED. It is ORDERED
that the State’s brief is due no later than July 18, 2019.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of June, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court